DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed on 21 January 2021.
Claims 1, 11, 17 and 18 have been amended.
No claims have been cancelled.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments




The nonstatutory double patenting of the pending claims is respectfully withdrawn as a Terminal Disclaimer was filed and approved on 21 January 2021 regarding U.S. Patent No. 10,204,326 B2. 
Applicant argues “Ackerman describes kiosks that allow a consumer to purchase and pick up an item from the kiosk: “After the selection of a particular item(s) for purchase during a check out process. The consumer may choose a designated kiosk to pick up the item.” Ackerman, Paragraph [0029],
However, there is no suggestion in Ackerman that the listing is “generated based on an entry from a seller of the item via the input device of the kiosk” as recited in part in claim 1 because the kiosks in Ackerman are “pre-stocked” with items selected by an external retailer communicating with a kiosk management system 102.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman, US Patent Application Publication 2015/0088307 A1.

As per Claim 1 regarding “a kiosk comprising a computer processor, an input device coupled to the computer processor, an electronic display unit coupled to the computer processor, a plurality of compartments and a communication port coupled to the computer process by a data communications network and a network-based transaction system” Ackerman in at least Fig.1 and paragraphs 35-40 and 45 discloses a distribution system 100 coupled to a plurality of computerized and networked kiosks.
Regarding “receiving via the input device an input indicating a purchase of an item by a user, the input comprising a listing of the item for sale on the network-based transaction system” Ackerman in at least paragraph 29 discloses a consumer selecting a particular item(s) for purchase during a checkout process.
Regarding “the listing being generated based on an entry from a seller of the item via the input device of the kiosk”, Ackerman in at least paragraphs 27 and 30 discloses that items are delivered and placed in the kiosks by an operator of a distribution system for the consumer to pick up.  
Regarding “identifying an available compartment from the plurality of compartments based on the size of the item, the available compartment being capable of receiving the item” Ackerman does not specifically disclose “the size of the item” however it would have been obvious, at the time of the invention to one of ordinary skill to modify 
Regarding “transmit an identification of the available compartment to the user via the electronic display unit and enable access to the available compartment by the user” Ackerman in at least paragraph 32 disclose notifying the consumer that the requested item is available and generating a code unique to the transaction, consumer, kiosk and/or item allowing the consumer to access the particular kiosk compartment.

As per Claim 2 which depends from Claim 1 regarding “wherein the computer processor is operable to transmit an unlock code to the user via the electronic display unit” Ackerman in at least paragraph 32 discloses transmitting the code to the consumer via email, instant message, text message, SMS, social network post or any other suitable communication or message.

As per Claim 3, which depends from Claim 1 regarding “wherein the user is a purchaser of the item” Ackerman in at least paragraph 32 discloses transmitting the code to the consumer via email, instant message, text message, SMS, social network post or any other suitable communication or message.

As per Claim 8, which depends from Claim 1 regarding “wherein the listing comprises a description of the item and an image of the item” Ackerman in at least paragraph 77 discloses a security camera that provides live streaming images or video to the kiosk management system 1k02 of items store in the kiosk 600.  Ackerman in at least paragraph 136 discloses the consumer viewing details of items in the kiosk including review, images and/or item descriptions.

As per Claim 9, which depends from Claim 1 regarding “wherein the computer processor is operable to receive the listing from a second user via a remote device over the data communications network” Ackerman in at least paragraph 45 discloses an external retailer in communication with the kiosk management system 102 and providing items to specific kiosks.  Ackerman in at least paragraphs 41, 46 and 61 discloses the kiosk management system 102 computing system is configured to communicate via a communication network.  Ackerman in at least paragraph 28 discloses a consumer communicating with the kiosk management system using their mobile device (e.g., a smartphone).  Ackerman in at least paragraph 35 discloses a retailer providing a mobile application 114 for purchasing items.

As per Claim 10, which depends from Claim 1 regarding “comprising a camera coupled to the computer processor” Ackerman in at least paragraph 77 discloses a security camera that provides live streaming images or video to the kiosk management system 1k02 of items store in the kiosk 600.  

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman, US Patent Application Publication 2015/0088307 A1 as applied to Claim 1 and further in view of Moreno, US Patent Application Publication 2002/0035515 A1.

As per Claim 4 which depends from Claim 1, regarding “wherein the user is an agent of the network-based transaction system, and wherein the access to the available compartment by the user is enabled for removal of the item for delivery of the item to a purchaser of the item” Ackerman does not disclose this limitation however; Moreno in at least the ABSTRACT and paragraphs 8-9 and 18-19 discloses a system and process for securing goods delivered to and retrieved from a secure storage unit (kiosk, Moreno, para.8) wherein a carrier accesses the secure storage unit, retrieves the items with the secure storage unit and delivers the items to the customer.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Ackerman’s inventory distribution system with the equally well-known elements of Moreno’s system for accessing a secure storage unit and delivery the contents of the secure storage unit to a customer with the motivation to provide the customer with a reasonable and reliable delivery system.

As per Claim 5 which depends from Claim 4, regarding “comprising an inventory of packaging and shipping material that is available to the user for packaging and shipping the item to the purchaser of the item” Ackerman does not disclose this limitation.  Moreno does not specifically disclose this limitation however as Moreno is a delivery service similar to UPS it would have been obvious, at the time of the invention, to one of ordinary 

As per Claim 6 which depends from Claim 1, regarding ”wherein the computer processor is operable to receive a returned item, identify an available compartment, transmit an identification of the available compartment to the user and enable the user to access the compartment” Ackerman does not disclose this limitation, however; Moreno in at least paragraph 18 discloses a customer returning an item(s) to a manufacturer or other entity.  Moreno in at least paragraphs 19-27 discloses the kiosk management system 100 permitting a locker (compartment) to be utilized by the customer.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Ackerman’s inventory distribution system with the equally well-known elements of Moreno’s system for accessing a secure storage unit and delivery the contents of the secure storage unit to a customer with the motivation to provide the customer with a reasonable and reliable delivery system.

As per Claim 7, which depends from Claim 1, regarding “comprising a weight scale” Ackerman does not disclose this limitation however; Moreno in at least paragraph 102 discloses a kiosk equipped with a scale. It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Ackerman’s inventory distribution system 

Claims 11-20 recite similar limitation as Claims 1-10 and are rejected in a similar manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687